Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 1 of 24




                         m   THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


  DAREENEW,                                                                            AUG 02 2019
         Plaintiff,

  vs.



  (1) BOARD OF COUNTY COMMISSIONERS                           Case No.
      FOR TULSA COUNTY,
  (2) TULSA JUVENILE BUREAU;
  (3) TULSA COUNTY,
                                                             19CV             42                 -JFJ
  (4) JUSTIN JONES, in his official capacity as
  Director of the Tulsa Juvenile Bureau;

         Defendants.


                                     NOTICE OF REMOVAL


         Defendant Board of County Commissioners for the County of Tulsa ("BOCC"), by and

  through their undersigned counsel, pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, hereby

  notifies this Court it is removing the above-captioned action currently pending in the District

  Court of Tulsa County, Oklahoma to the United States District Court for the Northern District of

  Oklahoma. In support of this Notice of Removal, BOCC states as follows:

         1.      Plaintiff filed her Petition in the District Court for Tulsa County, Oklahoma, on

  July 8, 2019 (the "State Court Lawsuit"). Defendants BOCC, the Tulsa Juvenile Bmeau, and

  Tulsa County received service of Plaintiffs Petition on about July 17, 2019. Defendant Justin

  Jones received service of Plaintiffs Petition on July 25, 2019. Thus, this Notice of Removal is

  filed with this Court within thirty (30) days of the receipt of Plaintiffs' Complaint (or Petition)

  as required by 28 U.S.C. § 1446(b).

         2.      BOCC intends to file a Status Report of Removed Action within five (5) days of

  filing this Notice of Removal. It is currently expected that, within seven (7) days of filing this
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 2 of 24




  Notice of Removal, Defendants will be filing a motion requesting an additional twenty (20) days

  to file an answer or other responsive pleading. Pursuant to LCvR 81.2, clear and legible copies

  of all documents filed or served in the case are attached as follows: Plaintiffs Petition as Exhibit

  1; a copy of the summons served upon Defendant BOCC as Exhibit 2: a copy of the summons

  served upon Defendant Tulsa Juvenile Bureau as Exhibit 3: a copy of the summons served upon

  Defendant Tulsa Covmty as Exhibit 4: a copy of the summons served upon Defendant Justin

  Jones as Exhibit 5: and a copy of the Docket Sheet as Exhibit 6.

         3.      Regarding Plaintiffs "First Claim" and "Second Claim," the basis for removal to

  federal court is federal question jurisdiction pursuant to 28 U.S.C. § 1331.

         4.      Regarding Plaintiffs "Third Claim," the basis for removal to federal court is

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

         5.      In accordance with 28 U.S.C. § 1446(d), BOCC is promptly filing a copy of this

  Notice of Removal with the Clerk of the District Court for Tulsa Coxmty, Oklahoma.

         6.      In accordance with 28 U.S.C. § 1446(d), BOCC is also giving written notice to

  Plaintiffby promptly serving this Notice of Removal upon Plaintiffs coimsel.

         7.      As required by 28 U.S.C. § 1441, BOCC seeks to remove this case to the United

  States District Court for the Northern District of Oklahoma, which is the District Court

  embracing the place where the State Court Lawsuit has been filed.

                                       BASIS FOR REMOVAL


         8.      Plaintiffs Petition makes claims under Title VII of the Civil Rights Act of 1964,

  as amended in 42 U.S.C. § 2000-2. See Plaintiffs Petition, Exhibit 1 at p.2, f 6. Accordingly,

  Plaintiff has invoked this Court's original jurisdiction on "a claim or right arising under the

  Constitution, treaties or laws of the United States." 28 U.S.C. §§ 1331 and 1441.
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 3 of 24




         10.     Venue lies in this Court because Plaintiffs action is pending in this district and

  division. ^28U.S.C. § 1441(a).

         11.     All Defendants who have been properly joined and served join in or consent to the

  removal of this case to Federal Court.


         WHEREFORE, BOCC respectfully requests that the above-captioned action now

  pending in the District Court of Tulsa County, Oklahoma, be removed to the District Court for

  the Northern District of Oklahoma, and that said District Court assume jurisdiction of this action

  and enter such other and further orders as may be necessary to accomplish the requested removal

  and promote the ends ofjustice.

         Dated this 2•)nd day of August, 2019.

                                                      R^ectfully submitted.


                                                      /s/ James G. Rea
                                                      J^es G. Rea, OBA # 30801
                                                      Nicholas C. Williams, OBA #33787
                                                      Tulsa County District Attorney's Office
                                                      500 S. Denver Ave., Suite 800
                                                      Tulsa, OK 74103
                                                      irea@tulsacountv.org
                                                      nwilliams@tulsacountv.org
                                                      (918) 596-4656
                                                      Attorneys for Defendants, Board of
                                                      County commissioners for the County of
                                                      Tulsa, Oklahoma, Tulsa Juvenile Bureau, and
                                                      Justin Jones.
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 4 of 24




                                  CERTIFICATE OF MAILING


         I hereby certify that on this 2"^ day of August, 2019, I caused a true and correct copy of
  this document to be placed in the United States mail, first class postage fully pre-paid, addressed
  to:


         Daniel E. Smolen
         Lauren G. Lambright
         Smolen & Roytman
         701 S. Cincinnati Ave
         Tulsa, OK 74119




                                                         / James G. Rea
                                                       James G. Rea
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 5 of 24




                                              *1044303964*
                                                                            ^ISpiCT COURT
                       IN THE DISTRICT COURT OF TULSA COUNTY                      • L E O
                                 STATE OF OKLAHOMA                               jyL - g 2019
  DAREENEW,
                                                     ))                                          Clerk
                                                                           STA7I OF OKIA TULSA COUNTY
         Plaintiff,                                   )
                                                      ^      C3.SC N^o
  vs.
                                                    WTjeaiaa02706
  (1) BOARD OF COUNTY COMMISSIONERS                  )
  FOR TULSA COUNTY;                                   )
  (2) TULSA JUVENILE BUREAU;                          )
  (3)TULSA COUNTY; and,                               )      Jury Trial Demanded
  (4) JUSTIN JONES, in his official capacity as       )
  Director of the Tulsa Juvenile Bureau;             )
                                                     )
         Defendants.                                 )


                                             PETITION


         COMES NOW the Plaintiff,DareeNew, by and throughher attorneysofrecord, Daniel E.

  Smolen and Lauren G. Lambright, of Smolen & Roytman, and brings this action against

  Defendants forviolations of herconstitutionally protected rights arising out of her employment by

  said Defendants.

                           PARTIES. JURISDICTION AND VENUE

  1.     Plaintiff Daree New (hereinafter "Plaintiff') is a citizen of the United States of America

  and a resident of the State of Oklahoma.
                                                                                                                       o
                                                                                                                       o

  2.     Defendant, BOCC, is a state governmental entity with its principle place of business             3; ag

  located in the State of Oklahoma and regularly employsmore than fifteen (15) people.                             Q
                                                                                                          '
                                                                                                          Co

  3.     Defendant, TulsaJuvenile Bureau, is a state governmental entity created by Chapter 4 of                   g

  the Oklahoma Juvenile Code (see Okla. Stat. tit. lOA, § 2-4-101) with its principle place of "               o
                                                                                                      ^        s
  business located inthe State of Oklahoma, and regularly employs more than fifteen (15) people.               *


                                                                                           hyf I
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 6 of 24




  4.      Defendant, Tulsa County, isa state governmental entity with itsprinciple place ofbusiness
  located inthe State of Oklahoma and regularly employs more than fifteen (15) people.
  5.     Defendant Justin Jones is the director ofthe Tulsa Juvenile Bureau, a state governmental
  entity with its principle place ofbusiness located inthe State ofOklahoma that regularly employs
  more than fifteen (15) people.

  6.     This isan action for damages and tosecure protection ofand toredress deprivation ofrights
  secured by Title VII of the Civil Rights act of 1964, as amended 42 U.S.C §2000-2 hereinafter

  ("Title VII"), providing for relief against discrimination and sexual harassment in employment,
  retaliation and wrongful termination.

  7.     Plaintiff filed a charge of discrimination against the Defendants with the Equal
 Employment Opportunity Commission ("EEOC") complaining of sexual harassment, gender

 discrimination, retaliation and termination due to her complaints about the sexual harassment as

 well as her gender. A Notice of Right to Sue was received by the Plaintiff and this Petition has

 been filed within ninety days(90)ofthereceipt of theNotice of Right to Sue. As such, thePlaintiff

 has complied fully withall exhaustion prerequisites required under Title VII.

 8.     Jurisdiction of the Court is proper under 25 O.S. 1301 et seq and § 706(f)(3) of Title VII,

 42 U.S.C. §2000e-5(f)(3). In addition, jurisdiction of this Court is invoked pursuant to 28 U.S.C.

 § 1331 (federal question), 28 U.S.C. §1343 (Civil Rights), and 28 U.S.C. § 1337 (Acts ofCongress
 regulating commerce).

 9.     Compensatory damages are sought pursuant to 42U.S.C. § 2000e-5(g).
 10.    Costs and attorney's fees may be awarded pursuant to 42 U.S.C. § 2000e 5(g).

 11.    Pimitive damages are sought pursuant to 42 U.S.C. § 2000e-5(g).
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 7 of 24




   12.    This action lies properly in Tulsa County because the Defendants conduct regular business
  in Tulsa County.

                                   FACTS COMMON TO ALL CLAIMS

  13.     Plaintififincorporates as if realleged Paragraphs 1-12.

  14.     Plaintiff is a female.

  15.     Plaintiff began her employment with Defendants on or about June 8, 2013 as a probation
  counselor.

  16.     During 2016, Plaintiff was interviewed as part ofan internal investigation by Defendants
  into allegations of a sexually hostile workenvironment.

  17.     Plaintifftold the investigator, Clark Burbank, that she had witnessed Josh Hogan, another
  employee, having inappropriate sexual relations with a subordinate employee.
  18.    During the internal investigation done by Clark Burbank, Josh Hogan and other employees
 were given Plaintiffs name as the individual who originally reported the sexually hostile work
 environment, and were allowed to read the transcript ofPlaintiff's experience.
 19.     Plaintiffstarted receiving backlash and retaliation from Josh Hogan and others inthe office
 after she was outed as one of the witnesses.

 20.     Immediately after the investigation. Plaintiff was given a 45-day write up by Richard
 Harris, the Probation Supervisor, for allegedly transporting ajuvenile from the Juvenile Center to
 the North Pointe offices. At the time, Harris stated to Plaintiff that he did not like that she was

 being vmtten up for this as he knew other employees were doing the same without being
 disciplined.

 21.     This is the first time Plaintiff had ever received any type of discipline during her
 employment.

                                                  3
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 8 of 24




  22.     After the investigation wasover, instead of being terminated or demoted, Josh Hogan was

  promoted to Probation Supervisor.

  23.     Prior to Josh Hogan becoming her supervisor, she had only received outstanding
  performance reviews.

  24.     After Josh Hogan took the Probation Supervisor position, Plaintiff was retaliated against

  andstarted being reprimanded for actions for which others in the same position were not.

  25.     Plaintiff was also ignored in the office, not included in office events, and shunned by

  Hogan, Benjamin, and Shonn Harold. Plaintiffnoticed that Hogan, Benjamin and Harold allbegan
  calling her Ms. New when they had always previouslycalled her Daree.

  26.     Josh Hogan went out of his way to find ways to discipline Plaintiff, even soliciting

  information fi-om otheremployees and digging through old files.

  27.    For example. Josh Hogan and Seneca Benjamin once stated that Plaintiff had

  misrepresented information to an attorney in court. Hogan eventhreatened to charge Plaintiffwith

  a felony for giving false information.

  28.    However, through her communications viaemail and text withthatattorney. Plaintiffwas

  able to show that she had not misrepresented information to an attorney and was not responsible

  for the attorney missing court.

 29.     Later, Plaintiff was told by Benjamin that she had to wait for his approval or another

 supervisor before shecould leave the office on flex time. However, this was nota requirement of

 Ryan Boyles or otheremployees. Boyles and others could simply text Benjamin that they were

 using flex time, howmuchthey were using, andaftersigning out, leavethe office. Plaintiff, on tiie

 other hand, had tocontact a supervisor, and if he responded, go through a long conversation toget
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 9 of 24




   approval. This disparate treatment resulted in Plaintiff not getting approval to take earned flex
   time on multiple occasions.

   30.    On the morning of November 29, 2016, Hogan gave Plaintiff aletter dated October 28th,
   2016 and signed by Hogan on October 29th, 2016. In a meeting with Hogan and Benjamin,
  Plaintiff was told that the letter was not up for discussion but it was to let her know that on
  December 1,2016 (two days later) she needed to be in Shonn Harrold's office and be prepared to
  discuss working with Zoo officials and atrip to the Tulsa Zoo on Saturday October 1st, 2016.
  31.     Plaintiff was confused, as she had already discussed the October 1trip to the Tulsa Zoo
  with Hogan and others on October 11th, 2016, and was told by Hogan that her actions were
  acceptable.

  32.    Nevertheless, during the meeting which occurred the next day. Plaintiffwas disciplined for
  her actions atthe zoo that were previously deemed acceptable.
  33.    Plaintiffwas wrongfully terminated on December 2,2016 in retaliation for participating in
  an investigation about a sexually hostile work environment and for reporting the events that she
  believed created a sexually hostile work environment.

 34.     Plaintiff suffered severe emotional pain and suffering fi-om the hostile work environment

 and retaliatory behavior she suffered as a result of her complaints.
 35.     The Plaintiff believes she was treated disparately and terminated from employment based
 on her gender and in retaliation for her complaints about the discrimination and sexually hostile
 work environment.

                                  FIRST CLAIM FOR RELIEF;
                        RETALIATION IN VIOLATION OF TITLE VII

 36.     Plaintiff incorporates as if realleged Paragraphs 1-35.
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 10 of 24




   37.    By terminating the Plaintiffsemployment because she engaged in protected opposition to
   discrimination and sexual harassment. Defendants have violated Title VII ofthe Civil Rights Act
   of 1964.

          WHEREFORE, Plaintififprays for judgment against the Defendants for:
                  a. Back pay and lostbenefits; front pay until normal retirement
                  b. Compensatory damages for her mental anguish, pain and suffering and
                  othernon-pecuniaiy losses;
                 c. Punitive damages for the intentional and knowing acts of discrimination
                 committed by the Defendants' management and executives;
                 d. Her attomey fees and the costs and expenses ofthis action;
                 e. Such other reliefas the Court deems justand equitable.


                                  SECOND CLAIM FOR RFJ JEF;
                 GENDER DISCRIMINATION IN VIOLATION OF TITLE VTT

  38.    Plaintiff incorporates as if realleged Paragraphs 1-37.

  39.    By treating the Plaintiff differently than her male coworkers with respect to retaliation,
  discipline, and working conditions, and then firing her, the Defendants haveviolated Title VII of

  the Civil Rights Act of 1964.

         WHEREFORE, Plaintiffprays for judgment againstthe Defendants for:

                 a. Back pay and lost benefits; front pay until normal retirement
                 b. Compensatory damages for hermental anguish, pain and suffering and
                 other non-pecuniary losses;
                 c. Punitive damages for the intentional and knowing acts of discrimination
                 committed by the Defendants' managementand executives;
                 d. Her attomey fees and the costs and expenses of this action;
                 e. Such other relief as the Court deemsjust and equitable.



                                  THIRD CLAIM FOR RELIEF
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 40.     Plaintifif incorporates as if realleged Paragraphs 1-39.
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 11 of 24




   41.     The Defendants' actions of intentional and malicious discrimination and retaliation are
   extreme and outrageous and have caused severe emotional and psychological damage to the
   Plaintiff.


           WHEREFORE, Plaintiff prays for judgment against the Defendants for:
                 a. Back pay and lost benefits; frontpay until normal retirement
                 b. Compensatory damages for her mental anguish, pain and suffering and
                 other non-pecuniaty losses;
                 c. Punitive damages for the intentional andknowing actsof discrimination
                 committed by the Defendants' management andexecutives;
                 d. Herattorney fees andthe costs andexpenses of this action;
                 e. Such other reliefas the Court deems justand equitable.



                                      PRAYER FOR RRT.fFF


          WHEREFORE, based on the foregoing. Plaintiff prays that this Court granther the relief

  sought including, but not limited to, actual damages in excessof Seventy-Five Thousand Dollars

  ($75,000), with interest accruing from date offiling ofsuit, punitive damages inexcess of Seventy-

  Five Thousand Dollars ($75,000), back pay and lost benefits, compensatoiy damages for mental

  anguish, pain and suffering and other non-pecuniary loss, equitable relief including reinstatement

  if feasible, liquidated damages, reasonable attorney's fees, injunctive relief, and all other relief

  deemed appropriate by this Court.
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 12 of 24




                                       Respectfully submitted,

                                       Smolen & Roytman




                                       DanierET^olen, OBA# 1^43
                                       Lauren G Lambright, OBA# 22300
                                       701 South Cincinnati Avenue
                                       Tulsa,OK74119
                                       P: (918) 585-2667
                                       F: (918) 585-2669
                                       Attorneysfor Plaintiff
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 13 of 24

                         IN THE DISTRICT COURT OF TULSA COUNTY
                                        STATE OF OKLAHOMA                            • 10tTTT^ 6       0

   DAREENEW,                                            )

            Plaintiff,

   vs.
                                                     GJ-!2019-O27(li'
                                                               Attorney Lien Claimed
   (1) BOARD OF COUNTY COMMISSIONERS                   )
   FOR TULSA COUNTY;                                   )
   (2) TULSA JUVENILE BUREAU;                          )
   (3) TULSA COUNTY; and,                              )       Jury Trial Demanded
   (4) JUSTIN JONES, in his official capacity as       )
   Director of the Tulsa Juvenile Bureau;              )

           Defendants.
                                                                         DOUG DRUMM@N@
                                        ORIGINAL SUMMONS

   SERVE BY U.S. CERTIFIED MAIL, RETURN RECEIPT REQUESTED

           Board of County Commissioners for Tulsa County
           c/o Tulsa Coimty Clerk                                                      JUL 1 7 2019
           Ray Jordan Administration Building
           500 South Denver                                                       DON NEWBERRY. Court Clerk
                                                                                 STATE OF OKLA. 1U8A COUNTY
           Tulsa, Oklahoma 74103-3832

  To the above-named Defendant(s)

           You have been sued by the above named plaintiff(s), and you are directedto file a written
  answer to the attached petition andorder in thecourt at the above address within twenty (20) days
  after service of this summons upon you exclusive of the day of service. Within the same time, a
  copy ofyour answer must bedelivered or mailed totheattorney fortheplaintiff. Unless you answer
  the petition within the time stated judgmentwill be rendered againstyou with costsof the action.

           Issued this         day of      a                ,2019
                                                                    tm mmmf, court Clerk
                                                       County Court,


                                                               Court Clerk
  (Seal)
           This summons and order was served on



                                                      (Signature of person serving summons)

       YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
  CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
  CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITI
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 14 of 24

. . . TIME LIMIT STATED IN THIS SUMMONS.
                                                             ^AL for filing.
                                                 Return ORIGINAL     filii                           ^

                                                      PERSONAL
     I certify thatI received the foregoing Summons the
                                                                        OI,rJ80l9-0a7««       day of_                    2019, and that I
    delivered a copy ofsaid Summons with a copy ofthe Petition tothe following named defendant
    personally in                               County,                                                  at the address and on the
    date set forth opposite each name, to-wit:

            Name of Defendant                                      Address                                          Date of Service

                                              USUAL PLACE OF RESIDENCE
    I certify that I received the foregoing Siunmons onthe                                      day of        ., 2019, and that
   on                 >I served                                                                by leaving a copy of said
   summons with a copy of the attached Petition at

   place of aba    SENDER: COMPLETE THIS SECTION                                ^nMPLTTE THIS SECTION ON DELIVERY
   fifteen (15)1
                       Complete Items 1,2, and 3.
                     I Print yourname and address on the revetse
                                                                                        ttba uuuinjL
     Received 1       so thatwecan return thecardtoyou.                                                                          • Addressee ^
                                                                                B.                                                    of Delivery '
   persons of t       Attach this card to the liack of the mailplece,
                      or on the front ifspace permits.
                   1. Article Addressed to;                                    D. Isdelivery ackltessdifiiensnt from item 1? • Yes
                Board of County Commissioners for                                    IfYBS,enter delivery address below:        •     No
   Fee for serv Tuisa County
   Total $      c/o Tulsa County Clerk
                    Ray Jordan Administration Building
    Dated this
                    500 South Denver
                   Tulsa, Oklahoma 74103-3832
                                                                             3. Service Type                          • Priority MallExpress®
                                                                             • Adult Signature                        • Registered KtalPM
                        • laii miliiaillBiili illllilll •ll Iill             • AdultSignature Restricted Deliveiy
                                                                             flPBWtifiedM^
                                                                                                                      • Registered MaB Restricted

                         9590 9402 4520 8278 3838 82                         otorti!!^
                                                                             • Certified Man Restricted Deihreiy             jiRec^ptfor
                                                                             • Collect on Deliveiy                      Merchandise
    I,             2. ArVicle Umber (Jtemferfixjm service iabel)             • Coiiect on DeliveryRestricted Dellvery • Signattae Connrmatlon^
                                                                             rf        aa,^                           • S^natureConflnnation
   Summons a                                                                                                            Restricted DeSvery     S
                           7017 EbED DDDO 1053 E7b1                                       tB Restricted Delivery
   affidavit so.
                   PS Form 3811, July 2015 PSN7S30-02-0Q0-9053                                                      Pomestic Return Receipt «
                                                                        ii.^l.XVAAXX    V/X




   Subscribed to and sworn to before me this                                 day of_                     2019.
  My Commission Expires:
                                Seal                                    Notary Public

                                     CERTIFICATE OF SERVICE BY MAIL
   I certify that I mailed copies ofthe foregoing summons with a copy of the Petition to the
  following named defmdant at the addrcM shown by certified mail, addressee only, return receipt
  requested, on the (^ day of J ia/\                                 2019, and receipt thereofon the dates shown:
          Defendant                                  Address Where Served                            Date Receipted

                                                              SLVk-itCA

                                                                         •                                ^    f

                                                                        oi^ature^f person lAailing summons
     Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 15 of 24

                             IN TH      >ISTRICT COURT OF TULSA CO'               TY
                                           STATE OF OKLAHOMA
/I                                                                                     *1044475168
       DAREE NEW,

                Plaintiff,

       VS.
                                                                                    19-
                                                                    Attorney Lien Claimed
       (1) BOARD OF COUNTY COMMISSIONERS
       FOR TULSA COUNTY;
       (2) TULSA JUVENILE BUREAU;
       (3) TULSA COUNTY; and,                                       Jury Trial Demanded
       (4) JUSTIN JONES, in his official capacity as
       Director of the Tulsa Juvenile Bureau;

               Defendants.                                                        DOUG DRUWMOND
                                            ORIGINAL SUMMONS

       SERVE BY U.S. CERTIFIED MAIL, RETURN RECEIPT REQUESTED

               Tulsa Juvenile Bureau                                                    mSTRICT COURT
               c/o Tulsa County Clerk                                                  FILED
               Ray Jordan Administration Building                                           JUL 1 7 2019
               500 South Denver
               Tulsa, Oklahoma 74103-3832                                              DON NEWBER8Y, Court Clerk
                                                                                       STATE OFOKLA. TJISA COUNTY
       To the above-named Defendant(s)

               You have been sued by the above namedplaintiff(s), and you are directedto file a written
       answer to the attached petition and order in the court atthe above address within twenty (20) days
       after service of this summons upon you exclusive of the day of service. Within the same time, a
       copy ofyour answer must bedelivered ormailed tothe attorney for the plaintiff. Unless you answer
       the petition within the time stated judgment will be rendered against you with costs of the action.

               Issued this         day of        7              _, 2019
                                                                                  NEWKFIRY, Oeurt OTork
                                                            County Court Clerk

                                                     By
                                                                    Court Clerk
      (Seal)
               This summons and order was served on



                                                           (Signature of person serving summons)

               YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
      CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
      CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 16 of 24

   TIME LIMIT STATED IN '                       IS SUMMONS.
                                                 Return ORIGINAL


                                                       PERSONAL SERVICE
                                                                               C^2yi9-027CIS
    I certify that I received the foregoing Summons the                                     day of                        , 2019, and that I
  delivered a copy of said Summons with a copy ofthe Petition to the following named defendant
  personally in                                 County,                                                 at the address and on the
  date set forth opposite each name, to-wit;

            Name of Defendant                                      Address                                         Date of Service

                                            USUAL PLACE OF RESIDENCE
   I certify that I received the foregoing Summons onthe                                           day of         , 2019, andthat
  on                 , I served                                                                   by leaving a copy of said
  summons with a copy of the attached Petition at
                                                                            , which is his/her dwelling house or usual
  place of abode, with                                                              , a person then residing therein, who is
  fifteen (15) years of age or older.

   Received thid
  persons of the'                                                                   A. Signature
                     • Complete ftems 1, 2, and 3.
                     •
                    Print your name and address on the reverse
                    so that we can return the card to you.                                                                             •   Addressee
                                                                                    B. Received by (f^latedMame)                       sts of Delivery
  Fee for servicf • Attach this card to the back of the mallpiece,
                         or On the front If space permits.
  Total $            1. Artirle Addressed to:                                       D. Is B^aVTtdarisB different from Item 1? d Yes
   Dated this              Tulsa juvenile Bureau                                        IfYES, enter delivery address below:           •   No
                           c/o Tulsa County Clerk
                           Ray Jordan Administration Building
                           500 South Denver
                           Tulsa, Oklahoma 74103-3832

                         I i I 11 III 1111II 11II III III I I II I III            "• Service Type                          •• Priority
                                                                                                                              Priority Mall
                                                                                                                                       Mail Express®
                                                                                                                                            Express®
  Summons and             llll I I          I    1 i           i     I            • Adult Signature                        •D• Registered
                                                                                                                               Registered MalP"
                                                                                                                                          MalE"
                         I 11 I I III II11II11II111 II11 III llll             ^           signature Restricted Delivery    DRegistered Mall Restricted
                                                                                                                               Registered Mall Restricted
                                                                                                                           ^^ellvery
  affidavit so he          9590 9402 4520 8278 3838 51                     Certified Mall Restricted Oellveiy        raurnReceipt
                                                                                                                   &1^urn    Receipt for
                                                                         • Collect on Delivery                   '   Mercfiandlse
                                                                                                                     Merchandise
                    ~2 Article tdiimhor /TrancSor o..™   ••— i-t-"                    Delivery Restricted Delivery • Signature Confirmation™ !
                              -jn-i-7
                               ruiil^ 3L?ninbcu nnnn  ULIUU 1053JjUJJ 27TD            .aRestricted
                                                                                       I Restricted Delivery
                                                                                                    Delivery
                                                                                                                   • signature
                                                                                                                     Restricted Conflrmattoay.l
                                                                                                                     Restricted Delivery
                                                                                                                                Delivery
                                                                                    (over $500)
   Subscribed to
 Ti , ^          PS Form 3811, July 2015 PSfri 7530-02-000-9053                                                           Domestic Return Receipt •
 iVly C^oinmissiOiji
                                                                           Notary Public

                                    CERTIFICATE OF SERVICE BY MAIL
  1certify that 1mailed copies of the foregoing summons with a copy of the Petition to the
 following named defendant at the address shown by certified mail, addressee only, return receipt
 requested, on the I                      of     J             — , 2019, and receipt thereofon the dates shown:

          Defendant                                    Address Where Served                           Date Receipted ^
     I




                                                                           Si^nature^ of persoin mailing summons
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 17 of 24

                          IN THE DISTRICT COURT OF TULSA COUNTY
                                       STATE OF OKLAHOMA
                                                                                  *104447516 4 *
   DAREE NEW,                                           )

            Plaintiff,
                                                      ti-aoi9-027or
                                                       Y       Case No.
   vs.

                                                               Attorney Lien Claimed
   (1) BOARD OF COUNTY COMMISSIONERS
   FOR TULSA COUNTY;
   (2) TULSA JUVENILE BUREAU;
   (3) TULSA COUNTY; and,                                     Jury Trial Demanded
   (4) JUSTIN JONES, in his official capacity as
   Director of the Tulsa Juvenile Bureau;
                                                                            DOUG DRUMMONO
            Defendants.


                                       ORIGINAL SUMMONS

  SERVE BY U.S. CERTIFIED MAIL, RETURN RECEIPT REQUESTED
                                                                                  ^TRIJT
           Tulsa County
           c/o Tulsa County Clerk                                                      JUL 1 7 2019
           Ray Jordan Administration Building
           500 South Denver                                                       DON NEWBERRY. Court ClerK
           Tulsa, Oklahoma 74103-3832                                             STATE OF OKLA. TULSA. COUNTY


  To the above-named Defendant(s)

           Youhave beensued by the above named plaintiff(s), and you are directed to file a written
  answer tothe attached petition and order in the court atthe above address within twenty (20) days
  after service of this summons upon you exclusive of the day of service. Within the same time, a
 \copy ofyour answer must bedelivered ormailed tothe attorney for the plaintiff. Unless you answer
  the petition within the time stated judgment will berendered against you with costs of the action.

           Issued this        day of            V           2019
                                                                      DON MEWBRKY. Court
                                                      County Court Clerk

                                               By
                                                              Court Clerk
  (Seal)
           This summons and order was served on


                                                      (Signature of person serving summons)
           YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER                                    i1
 CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE •'
 CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WIJ
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 18 of 24

  , TIME LIMIT STATED IN THIS SUMMONS.
                            Return ORIGINAL fo
                                                                              e#-S019-027M
                                                    PERSONAL SERVICE
    I certify that I received the foregoing Summons the                                  day of                       , 2019, and that I
   delivered a copy of said Summons with a copy of the Petition to the following named defendant
   personally in                 Coimty,                              at the address andon the
   date set forth opposite each name, to-wit:

            Name of Defendant                                 Address                                             Date of Service

                                            USUAL PLACE OF RESIDENCE
    I certify that I received the foregoing Summons on the                                  day of        , 2019, and that
   on                 , I served                                                           by leaving a copy of said
   summons with a copy of the attached Petition at
                                                                      _, which is his/her dwelling house or usual
  place of                                                                                   •                                                 yho is
  fifteen     SENDER: COMPLETE THIS SECTION                         COMPLETE THIS SECTION ON DELIVERY




    Receiv
                 Complete Items 1,2, and 3.
                 Print your name and address on the reverse         jotsa OUUI u                                              Addressee
                                                                                                                                               ving
  persons        80 that we can return the card to you.
                                                                     B. Re|                                                     r Delivery
                 Attach this card to the back of the mallpiece,
                 or on the front Ifspace permits.
              1. Article Addressed to:                              D. Isdelivery addressdifferent from Item 1? • Yes
                Tuisa County                                            IfYES,enter delivery address below:               •   No
  Fee for
  Total $       c/o Tulsa County Clerk
   Dated
                 Ray Jordan Administration Building
                 500 South Denver
                 Tulsa, Oklahoma 74103-3832
                                                                  3. Service Type                             • Priority MaliExpress®
                                                                  • Adutt Signature                           • RegisterodMaljm
                                                                  • Aduit S^nature Restricted Delivery        •   Reolstered Mall Restrfoted
                                                                  Certified Mall®
   I,          9590 9402 4520 8278 3838 68
                                                     •
                                                                  • Certified Mail RestrictedDelivery
                                                                    Golleoton Delivery                   .
                                                                                                                     iRecelptfbr
                                                                                                              _ Merchandise
                                                                                                                        _        . _
  SummOl 2. Article Number ^TiansferftnmsefvftwtebeO •              CoBectonOeliwtyResWCtodDeBWry DSIgnalureConfttnaaon™ .
                                                                                                              •n Signature Confirmation
                                                                                                                           ^nnfZnnflfInn       '

  affidavit       7017 SbSD ODDD 1053 £763                                    Ian Restricted Delivery            Restricted Delivery
                                                                                              ^

            j PS Form 3811, July2015 PSN 7530-02-000-9053                                                    Domestic Return Receipt <


  Subscribed to and sworn to before me this                              day of_                    2019.
  My Commission Expires:
                                 Seal                                 Notary Public

                                         CERTIFICATE OF SERVICE BY MAIL
   I certify that I mailed copies of the foregoing summons with a copy of the Petition to the
  following named defendant at the address shown by certified mail, addressee only, return receipt
  requested, on the                  day of                 ^—^2019. and receipt thereof on the dates shown:

            Defendant                               Address Where Served _                        Date Receipted

                                                          'putsi

                                                                     Sigjaature df person mailing summons
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 19 of 24

                            IN THE DISTRICT COURT OF TULSA COUNTY
                                             STATE OF OKLAHOMA
                                                                                           *1044476410*
   DAREE NEW,

            Plaintiff,

   VS.
                                                                                         19"" 09*70®
                                                                           Attorney Lien Claimed
   (1) BOARD OF COUNTY COMMISSIONERS
   FOR TULSA COUNTY;
   (2) TULSA JUVENILE BUREAU;
   (3) TULSA COUNTY; and,                     p                            Jury Trial Demanded
   (4) JUSTIN JONES, in his official capaci^.p<^ 520^^
   r>iri^rtnr of
   Director   nf the
                 tfip Tulsa
                      TillC5I Juvenile
                              Tiivpnilp Bureau;
                                        Riirpjiii'   Jvju     \
                                                                      lUTtCl^
           Defendants.
                                                                                    DOUG ORUMMOND
                                              ORIGINAL SUMMONS


   SERVE BY U.S. CERTIFIED MAIL, RETURN RECEIPT REQUESTED

           Justin Jones
           c/o Tulsa County Clerk
           Ray Jordan Administration Building
           500 South Denver
           Tulsa, Oklahoma 74103-3832

   To the above-named Defendant(s)

          You have been sued by the above named plaintiff(s), and you are directed to file a written
  answer to the attached petition and order in the court at the above address within twenty (20) days
  after service of this summons upon you exclusive of the day of service. Within the same time, a
  copy of youranswer mustbe delivered or mailed to the attorney for the plaintiff. Unless youanswer
  the petition within the time stated judgment will be rendered againstyou with costs of the action.

           Issued this              day of           7            ,     ,2019

                                                              County Courfl9BlP»*»Wf' CWtt Gl«k
                                                         By
                                                                       uty Court Clerk
  (Seal)
           This svunmons and order was served on



                                                              (Signature of person serving summons)

      YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
  CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
  CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITI



                                                                                                   SfcLibi s
Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 20 of 24

   TIME LIMIT STATED IN THIS SUMMONS.
                                                  Return ORIGIN


                                                       PERSONAL SERVICE
    I certify that I received the foregoing Summons the        day of            , 2019, and that I
   delivered a copy of said Summons with a copy of the Petition to the following named defendant
   personally in                     County,                           at the address and on the
   date set forth opposite each name, to-wit:

           Name of Defendant                                     Address                                                Date of Service

                                              USUAL PLACE OF RESIDENCE
    I certify that I received the foregoing Summons on the                                       day of.       _, 2019, and that
   on                  I served                                                                 by leaving a copy of said
   summons with a copy of the attached Petition at
                                                                             , which is his/her dwelling house or usual
   place oh                                                                                                ;        /ho is
   fifteen !( SENDER: COMPLETE THIS SECTION                                COMf-'LETE THIS SECTION ON DELIVERY


                   Complete Items 1,2, and 3.
    Receiv
   persons
                   Print your name and address on the reveree
                   80 that we can return the card to you.
                                                                           xTulsa Ccjj^
                                                                           B. Received by (Pdi                            C. Date of Delivery
                                                                                                                                                   vmg

                   Attach this card to the track of the mallpiece,
                   or on the front If space permits.
               <         Addressed to:                                    "^D. Is                              frorni    n!?        Yes
               Justin Jones                                                    IfYES, enter dellveiy address below:             •   No
   Fee for;
               c/o Tulsa County Clerk
   Total $_
    Dated:
               Tulsa, Oklahoma 74103-3832
                                                                      3. Service Type                                • PrioiltyMallExpress®
                                                                      •    Adult Skmatuie                            • Registered Mall™
                                                                      • AdultSignatureRestrioted Delivefy            • Registered MailRestricted
                                                                           Certified Man Restricted Delivery    >»TW^^ggpttiDr
    I,               9590 9402 4520 8278 3838 75                      • ColieetonDetlvBiy                       i       Meronandise
   Summor          ArHniA Number (Transferfrom service iabel)
                                                                      OCoHeelonDellveiyResWctedDeBwry                                              : ffais
                                                                      • Insured MaS                                  ° Signature Com&ination
   affidavit            7017 gbgp Donn i.nca 277y inAured MaD Restricted Delivery                                       Restricted Deiiveiy
                                                                                                                    Domestic Return Receipt <


   Subscribed to and sworn to before me this                                   day of_                _, 2019.
   My Commission Expires:
                                  Seal                                      Notary Public

                                         CERTIFICATE OF SERVICE BY MAIL
   I certify that I mailed copies of the foregoing summons with a copy of the Petition to the
  following named defendant at the address shown by certified mail, addressee only, return receipt
  requested, on the j^;f?~dav of                                     2019, and receipt thereof on the dates shown:
          Defendant                                 ^Ad^ssWhere Served^                               Date Receipted
                          Wj!^3


                                                                                              4^^
                                                                                             of person mailmg summons
          Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 21 of 24


               OKLAHOMA
                State Courts Network

The information on this page is NOT an official record. Do not relyon the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.


                     IN THE DISTRICT COURT IN AND FOR TULSA COUNTY. OKLAHOMA

 DAREE NEW,
          Plaintiff,
                                                                                         No. CJ-2019-2706
 V.
                                                                                         (Civil relief more than $10,000: WRONGFUL
 TULSA COUNTY BOARD OF COMMISSIONERS,
                                                                                         TERMINATION)
          Defendant, and
 TULSA JUVENILE BUREAU,
                                                                                         Filed: 07/08/2019
          Defendant, and
 TULSA COUNTY,
          Defendant, and
                                                                                         Judge: Civil Docket B
 JUSTIN JONES,
          Defendant.



 PARTIES

JONES, JUSTIN, Defendant
NEW, DAREE, Plaintiff
TULSA COUNTY, Defendant
TULSA COUNTY BOARD OF COMMISSIONERS, Defendant
TULSA JUVENILE BUREAU, Defendant




ATTORNEYS

 Attorney                                                                                Represented Parties
 SMOLEN, DANIEL E (Bar #19943)                                                           NEW,   DAREE
 SMOLEN, SMOLEN & ROYTMAN, PLLC
 701 S. CINCINNATI AVE
 TULSA, OK 74119




 EVENTS

 None



 ISSUES

For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.
       Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 22 of 24
Issue # 1.        Issue: WRONGFUL TERMINATION (TERMINATE)
                  Filed By: NEW, DAREE
                  Filed Date: 07/08/2019


                  Party Name                                    Disposition information
                  Defendant:
                  TULSA COUNTY BOARD OF COMMISSIONERS

                  Defendant: TULSA COUNTY

                  Defendant: TULSA JUVENILE BUREAU

                  Defendant: JONES, JUSTIN


DOCKET

Date         Code            Description                                        Count Party   Amount
07-08-2019 TEXT             CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.        1

07-08-2019 TERMINATE        WRONGFUL TERMINATION

07-08-2019 DMFE             DISPUTE MEDIATION FEE                                               $7.00

07-08-2019 PFE1             PETITION                                                          $163.00
                            Document Available (#1044303964) jgTIFF   [^^PDF

07-08-2019 PFE7             LAW LIBRARY FEE                                                     $6.00

07-08-2019 OCISR            OKLAHOMA COURT INFORMATION SYSTEM                                  $25.00
                            REVOLVING FUND

07-08-2019 OCJC             OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS                             $1.55
                            REVOLVING FUND

07-08-2019 OCASA            OKLAHOMA COURT APPOINTED SPECIAL                                    $5.00
                            ADVOCATES

07-08-2019 SSFCHSCPC        SHERIFF'S SERVICE FEE FOR COURTHOUSE                               $10.00
                            SECURITY PER BOARD OF COUNTY
                            COMMISSIONER

07-08-2019 CCADMINCSF COURT CLERKADMINISTRATIVE FEE ON                                          $ 1.00
                            COURTHOUSE SECURITY PER BOARD OF COUNTY
                            COMMISSIONER

07-08-2019 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55                                  $ 0.16
                            COLLECTION

07-08-2019 SJFIS            STATE JUDICIAL REVOLVING FUND - INTERPRETER                         $0.45
                            AND TRANSLATOR SERVICES

07-08-2019 DCADMIN155 DISTRICTCOURT ADMINISTRATIVE FEE ON $1.55                                 $0.23
                            COLLECTIONS

07-08-2019 DCADMIN05         DISTRICT COURT ADMINISTRATIVE FEE ON $5                            $0.75
                            COLLECTIONS
       Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 23 of 24
Date       Code        Description                                       Count Party            Amount

07-08-2019 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON                                        $ 1.50
                       COURTHOUSE SECURITY PER BOARD OF COUNTY
                       COMMISSIONER

07-08-2019 CCADMIN04   COURT CLERK ADMINISTRATIVE FEE ON                                          $0.50
                       COLLECTIONS

07-08-2019 LTF         LENGTHY TRIAL FUND                                                        $ 10.00

07-08-2019 SMF         SUMMONS FEE (CLERKS FEE)-4                                                $ 40.00

07-08-2019 SMIMA       SUMMONS ISSUED - MAILED BY ATTORNEY

07-08-2019 TEXT        OCIS HAS AUTOMATICALLY ASSIGNED JUDGE CIVIL
                       DOCKET B TO THIS CASE.

07-08-2019 ACCOUNT     RECEIPT# 2019-3965315 ON 07/08/2019.
                       PAYOR: SMOLEN, SMOLEN TOTAL AMOUNT PAID: $
                       272.14.
                       LINE ITEMS:
                       03-2019-2706: $203.00 ON AC01 CLERK FEES.
                       CJ-2019-2706: $6.00 ON AC23 LAW LIBRARY FEE
                       CIVIL AND CRIMINAL.
                       CJ-2019-2706: $1.66 ON AC31 COURT CLERK
                       REVOLVING FUND.
                       CJ-2019-2706: $5.00 ON AC58 OKLAHOMA COURT
                       APPOINTED SPECIAL ADVOCATES.
                       CJ-2019-2706: $1.55 ON AC59 COUNCIL ON JUDICIAL
                       COMPLAINTS REVOLVING FUND.
                       CJ-2019-2706: $7.00 ON AC64 DISPUTE MEDIATION
                       FEES CIVIL ONLY.
                       CJ-2019-2706: $0.45 ON AC65 STATE JUDICIAL
                       REVOLVING FUND, INTERPRETER SVCS.
                       CJ-2019-2706: $2.48 ON AC67 DISTRICT COURT
                       REVOLVING FUND.
                       CJ-2019-2706: $25.00 ON AC79 OCIS REVOLVING
                       FUND.
                       CJ-2019-2706: $10.00 ON AC81 LENGTHY TRIAL
                       FUND.
                       CJ-2019-2706: $10.00 ON AC88 SHERIFF'S SERVICE
                       FEE FOR COURT HOUSE SECURITY.

07-17-2019 S           PARTY HAS BEEN SUCCESSFULLY SERVED. TULSA               TULSA JUVENILE

                       JUVENILE BUREAU / CERT MAIL / STAMPED TULSA             BUREAU

                       CO MAIL RM
                       Document Available (#1044475168) |§TIFF   ^PDF

07-17-2019 S           PARTY HAS BEEN SUCCESSFULLY SERVED. TULSA               TULSA COUNTY
                       COUNTY / CERT MAIL / STAMPED TULSA CO MAIL
                       RM
                       Document Available (#1044475164) UlTIFF ii^PDF
       Case 4:19-cv-00425-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 24 of 24
Date         Code                Description                                          Count Party           Amount

07-17-2019 S                    PARTY HAS BEEN SUCCESSFULLY SERVED. BOARD                   TULSA COUNTY
                                OF COUNTY COMMISSIONER / CERT MAIL/                         BOARD OF
                                STAMPED TULSA CO MAIL RM                                    COMMISSIONERS
                                Document Available (#1044475160) ITIFF        |^PDF
07-25-2019 S                    PARTY HAS BEEN SUCCESSFULLY SERVED. JUSTIN                  JONES, JUSTIN
                                JONES SERVED / CERT MAIL / STAMPED / NO DEL
                                DATE
                                Document Available (#1044476410) ITIFF        ^PDF




  www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=cj-2019-2706                                    4/4
